Case: 16-60651      Document: 00514638014         Page: 1    Date Filed: 09/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-60651
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 12, 2018
ZU AIHUNG, also known as Yihong Zhu,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 403 047


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Zu Aihung petitions for review of a decision of the Board of Immigration
Appeals (BIA).       The BIA adopted and affirmed the immigration judge’s
(IJ) denial of relief from removal, including Zu’s applications for asylum and
withholding of removal.
       Zu’s original brief, through counsel Donglai Yang, was virtually identical
to the brief he filed with the BIA. That brief was inadequate, and it was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60651     Document: 00514638014       Page: 2   Date Filed: 09/12/2018


                                   No. 16-60651

withdrawn. Zu has filed an amended brief that differs from the original only
in the addition of a recitation of boilerplate law on credibility determinations
in immigration proceedings. The amended brief makes no attempt to apply
the cited law to the facts of Zu’s case. Because Zu’s brief has not meaningfully
challenged the BIA’s reasons for upholding the IJ’s denial of asylum and
withholding of removal, Zu has effectively waived any challenge to the BIA’s
decision. See United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010);
FED. R. APP. P. 28(a)(8)(A). Therefore, the petition for review is DENIED.
      This is not the first time we have rejected claims brought by counsel for
failure to adequately brief. See Yang v. Sessions, 697 F. App’x 369, 369 (5th
Cir. 2017).    Sanctions may be warranted where we are “left with the
inescapable impression that [the appellant’s] arguments on appeal were so
totally without merit and his briefing so sloppily prepared.” Macklin v. City of
New Orleans, 293 F.3d 237, 241 (5th Cir. 2002). We have imposed sanctions
under Federal Rule of Appellate Procedure 38 and 28 U.S.C. § 1927 for the
filing of a “‘slap-dash’ excuse for a brief” and noted that “poor quality of briefing
is inexcusable.” Carmon v. Lubrizol Corp., 17 F.3d 791, 795 (5th Cir. 1994).
Counsel is therefore warned that future frivolous filings may invite the
imposition of sanctions. See Cilauro v. Thielsch Eng’g, Inc., 123 F. App’x 588,
591 (5th Cir. 2005) (issuing a warning to counsel for filing a frivolous brief).
      PETITION DENIED; SANCTION WARNING ISSUED.




                                         2